 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       KENNETH LOPEZ,                                   No. 1:19-cv-00794-DAD-SKO (PC)
12                         Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                          RECOMMENDATIONS DENYING
13             v.                                         PLAINITFF’S MOTION FOR INJUNCTIVE
                                                          RELIEF
14       MEDINA, et al.,
                                                          (Doc. No. 7)
15                         Defendants.
16

17            Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this civil rights

18   action brought pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            On June 11, 2019, the assigned magistrate judge issued findings and recommendations,

21   recommending that plaintiff’s motion for interim emergency injunctive relief (Doc. No. 3) be

22   denied because: (1) she1 has not established that she is likely to succeed on the merits of her

23   claims; and (2) her transfer from the facilities where she alleges she did not get along with other

24   prisoners and where she had been pressured into providing sexual favors renders her motion for

25   emergency injunctive relief moot. (Doc. No. 7 at 2–3.) The findings and recommendations were

26
     1
27     Plaintiff alleges that she suffers from gender dysphoria, identifies as female, and uses female
     pronouns when referencing herself. Accordingly, the court will use female pronouns when
28   referring to plaintiff.
                                                        1
 1   served on plaintiff and contained notice that any objections thereto were to be filed within twenty-

 2   one (21) days after service. (Id. at 3.) On July 1, 2019, plaintiff filed objections to the findings

 3   and recommendations. (Doc. No. 10.)

 4           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and (C) and Local Rule

 5   304, the undersigned has conducted a de novo review of this case. Having carefully reviewed the

 6   entire file, including plaintiff’s objections, the court finds the findings and recommendations to be

 7   supported by the record and proper analysis.

 8           In her objections, plaintiff contends that her “alleged claims are not limited to occurring at

 9   only [the two facilities mentioned in her complaint]” and that “parts of her pleadings imply more

10   than those two prisons.” (Id. at 2.) The undersigned’s independent review of plaintiff’s

11   complaint, however, establishes that the allegations of the complaint are limited to facilities that

12   plaintiff is no longer housed at. Moreover, plaintiff’s objections do not meaningfully dispute that,

13   at this point in the litigation, the court is unable to assess whether she is likely to succeed on the

14   merits of her claims, a factor the court must consider when considering motions for preliminary

15   injunctive relief. See Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008) (“A plaintiff

16   seeking a preliminary injunction must establish that he is likely to succeed on the merits, that he

17   is likely to suffer irreparable harm in the absence of preliminary relief, that the balance of equities

18   tips in his favor, and that an injunction is in the public interests.”)

19           Accordingly,

20           1.      The June 11, 2019 findings and recommendations (Doc. No. 7) are adopted in full;
21           2.      Plaintiff’s motion for interim emergency injunctive relief (Doc. No. 3) is denied;

22                   and

23           3.      This case is referred back to the assigned magistrate judge for further proceedings.

24   IT IS SO ORDERED.
25
         Dated:     September 3, 2019
26                                                        UNITED STATES DISTRICT JUDGE

27

28
                                                          2
